DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is issued in response to application, 16/409,174, filed on 5/10/2019.
Claim(s) 1-20 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority based on the application being a continuation of U.S. non-provisional application, 12/787,664, filed on 5/26/2010.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/31/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,318,477 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘477 patent.
U.S. Patent: 10,318,477
Application: 16/409,174
1.  A method, comprising:

receiving, by a processing device of a log master server machine, log files from disparate remote system machines separate from the log master server machine;

executing, by the processing device, error checking code to identify missing log files of the received log files from the disparate remote system machines and determine whether to ignore the missing log files;

in response to determining to ignore the missing log files, storing, by the processing device, the received log files on shared storage of the log master server machine, wherein the received log files on the shared storage are accessible to the log master server machine and the disparate remote system machines;

identifying, by the processing device of the log master server machine, log files of the received log files, wherein the identified log files satisfy grouping requirements that 

combining, by the processing device of the log master server machine, the identified log files that satisfy the grouping requirements into a single combined log file;

deleting the identified log files from the shared storage after combining the identified log files into the single combined log file;

compressing, by the processing device of the log master server machine, the single combined log file; and

storing, by the processing device of the log master server machine, the single combined log file to an archival storage location, wherein the combined log file is compressed after storing to an archival storage location.

10.  Same as 1.

17.  Same as 1.


receiving, by a processing device of a log master server machine, log files from disparate remote system machines separate from the log master server machine;

executing, by the processing device, error checking code to identify missing log files of the received log files from the disparate remote system machines and determine whether to ignore the missing log files; and

in response to determining to ignore the missing log files, storing, by the processing device, the received log files on shared storage of the log master server machine.



































8.  Same as 1.

15.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemi et al., US 6,470,388 B1 (hereinafter “Niemi”) in view of Graziani, US 2010/0218002 A1 (hereinafter “Graziani”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Niemi discloses a method, comprising:
receiving, by a processing device of a log master server machine, log files from disparate remote system machines from the log master server machine (Niemi, Col. 5, lines 57-63, where “. . . , network (200) further includes at least one selected logging facility, such as centralized logging facility (236), that provides a central repository for error, trace, audit and other informational records and data generated by various instances of distributed applications and processes running at network entities dispersed throughout network (200),” where the centralized logging facility (236) is being interpreted as the “log master server machine”, where the network entities dispersed throughout network is being interpreted as the “plurality of disparate remote system machines” and Niemi, Fig. 2, device (210), (212), (214), (216), (220), (222), (224), (228), (230) and (232));


On the other hand, Graziani discloses executing, by the processing device, error checking code to identify missing log files of the received log files from the disparate remote system machines (Graziani, [0048], see server; and Graziani, [0030]-[0033], see hashing process to determine if a log has been tampered with/corrupted and, thus, missing data [i.e., where hashing different sized data, such as complete data and data missing data, results in different hash values, where the differing hash values indicates data is missing], where the hash values can be interpreted as “codes”) and determine whether to ignore the missing log files (Graziani, [0032], see removal of log entries that are deemed to be tampered with/corrupted before storing the log, where removal is a form of ignoring because those entries are treated as having not existed); and
in response to determining to ignore the missing log files, storing, by the processing device, the received log files on shared storage of the log master server machine (Graziani, [0048], see server; and Graziani, [0032], see removal of log entries that are deemed to be tampered with/corrupted before storing the log, where removal is a form of ignoring because those entries are treated as having not existed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Graziani’s teachings to Niemi’s system.  A skilled artisan would have been motivated to do so in order to secure log files, see Graziani, [0003]-[0005].  In addition, both/all of the references (Niemi and Graziani) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.

With respect to claim 8, Niemi discloses a system, comprising:
a shared storage device (Niemi, Fig. 5, logger database (504)); and
a log master server machine comprising a processing device operatively coupled to the shared storage device (Niemi, Col. 6, lines 35-56, see various machines).
With respect to claim 15, Niemi discloses a non-transitory machine-readable storage medium (Niemi, Col. 6, lines 35-56, see various machines, where the machines have memory).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Niemi and Graziani discloses wherein the log files are pushed to the shared storage by one or more of the disparate remote system machines that created the log files, the pushing caused by a copy script placed on each of the one or more disparate remote system machines by the log master server machine (Niemi, Col. 9, lines 47-59, where “[e]ach communication resource (320), (322) is preferably preconfigured with the name of the centralized logging facility (236) and the TCP/UDP port number of a conventional locator service of CORBA, which is used to "find" the centralized logging facility (236) in order to carry out requested logging services.  Once the centralized logging facility (236) is found, the IIOP protocol is used to generate an Interoperable Object Reference, which the communication resources (320), (322) may use to reach the centralized logging facility (236).  Communication resources (320), (322) may either be manually configured with this information, or they may retrieve it from one or more pre-identified servers,” where preconfiguring means pushing).

Claims 5 and 12
With respect to claims 5 and 12, the combination of Niemi and Graziani discloses wherein the log files are pulled to the shared storage from one or more of the disparate remote system machines that created the log files, the pulling caused by a pull script run by the log master server machine (Niemi, Col. 9, lines 47-59, where “[e]ach communication resource (320), (322) is preferably preconfigured with the name of the centralized logging facility (236) and the TCP/UDP port number of a conventional locator service of CORBA, which is used to "find" the centralized logging facility (236) in order to carry out requested logging services.  Once the centralized logging facility (236) is found, the IIOP protocol is used to generate an Interoperable Object Reference, which the communication resources (320), (322) may use to reach the centralized logging facility (236).  Communication resources (320), (322) may either be manually configured with this information, or they may retrieve it from one or more pre-identified servers,” where retrieving means pulling).

Claims 6, 13 and 19
With respect to claims 6, 13 and 19, the combination of Niemi and Graziani discloses further comprising:
identifying, by the processing device of the log master server machine, log files of the received log files, wherein the identified log files satisfy grouping requirements that comprise at least a source of the log files or a time of creation of the log files (Niemi, Col. 11, line 66-Col. 12, line 15, where “. . . The logger (502) extracts the information from the Log( ) service request and appends it to the end of the log file (506) at database (504).  That is, logger new record (514) includes a plurality of fields, such as a time stamp field (516), an application name field (518), a host name field (520), a debug object name field (522) and a message or data field (524),” where, at the least, the host name field is being interpreted as the “name of the a remote system machine” and the time stamp is being interpreted as the “time interval that the log files were created”);
combining, by the processing device of the log master server machine, the identified log files that satisfy the grouping requirements into a single combined log file (Niemi, Col. 5, lines 57-63, where “. . . , network (200) further includes at least one selected logging facility, such as centralized logging facility (236), that provides a central repository for error, trace, audit and other informational records and data generated by various instances of distributed applications and processes running at network entities dispersed throughout network (200),” where the centralized logging facility (236) is being interpreted as the “log master server machine” and Niemi, Fig. 2, centralized logging facility (236)); and
storing, by the processing device of the log master server machine, the single combined log file to an archival storage location (Niemi, Col. 11, line 66-Col. 12, line 15, where “[a]t the centralized logging facility (236) (FIG. 5), the data packets are captured by the network communication facility (510) and decapsulated so as to recover the Log( ) service request, which is then passed up to the communication resource (508).  The communication resource (508) of the centralized logging facility (236), which is also implemented in accordance with CORBA, converts the Logo service request as necessary so as to render it compatible with logger (502), and hands the message up.  The logger (502) extracts the information from the Log( ) service request and appends it to the end of the log file (506) at database (504).  That is, logger (502) creates a new record or data entry (514) corresponding to the received Log( )service request of process (306).  This new record (514) includes a plurality of fields, such as a time stamp field (516), an application name field (518), a host name field (520), a debug object name field (522) and a message or data field (524),” where log file (506) is being interpreted as the “single combined log file” and the database (504) is being interpreted as the “archival storage location” and Niemi, Fig. 5, log file (506) in logger database (504)).

Claims 7, 14 and 20
With respect to claims 7, 14 and 20, the combination of Niemi and Graziani discloses wherein the received log files on the shared storage are accessible to the log master server machine and the disparate remote system machines (Niemi, Fig. 2, see the double arrows from device (210), (212), (214), (216), (220), (222), (224), (228), (230) and (232) to APPL (208a), (208b) and (208c) connected to centralized logging facility (236)).

Claim(s) 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemi in view of Graziani in further view of Srinivasan et al., US 6,823,507 B1 (hereinafter “Srinivasan”).

Claims 2, 9 and 16
Claim(s) 2, 9 6 and 16 incorporate(s) all of the limitations above.
On the other hand, Srinivasan discloses wherein executing the error checking code on the master server machine further comprises performing at least one of a check that all accessed log files originate from one or more of the disparate remote system machines authorized by the log master server (Srinivasan, Col. 11, lines 18-33, where “. . . The method utilizes compile-time program analysis techniques for validating the memory accesses in the program.  In cases where the validity or invalidity of an access can be proven statically, information about the presence or absence of an error is reported at compile-time. . . .”) or a confirmation that there is available space in the archival storage location (Srinivasan, Col. 11, lines 18-33, where “. . . or due to factors dependent on operating system (e.g. the return value of malloc, which can be NULL if sufficient memory is not available), or any other reason, the method instruments the source code for run-time testing . . . .”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Srinivasan’s teachings to the combination of Niemi and Graziani.  A skilled artisan would have been motivated to do so in order to provide a practical and efficient solution to the detection of memory-related errors, see Srinivasan, Col. 2, lines 17-21.  In addition, both/all of the references (Niemi, Graziani and Srinivasan) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Niemi, Graziani and Sri discloses wherein the error checking code comprises at least one of a check that an environment of the one or more of the disparate remote system machines is properly set up (Niemi, Col. 9, lines 47-58), a check that log files directories exist on the one or more of the disparate remote system machines (Niemi, Col. 3, lines 25-40), a check that the log files are actually there (Niemi, Col. 4, lines 34-57), or a check that a shared storage source has enough space available (Srinivasan, Col. 11, lines 18-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Hinton et al. for distributed policy distribution for compliance functionality;
– Childs et al. for rapid grading of computer storage operating condition;
– Morris et al. for associating database log records into logical groups;
– Rees for log file management;
– Williams for streamed database archival process with background synchronization;
– Cuddihy et al. for estimating a measure of confidence in a match generated from a case-based reasoning system; and
– Marshall et al. for a secure messaging system.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: April 7, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152